Citation Nr: 1730139	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  08-29 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), manic depressive disorder, anxiety disorder, and depression.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a rib fracture.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for nerve damage.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an ear disorder, to include hearing loss and ear damage.

8.  Entitlement to service connection for pneumonia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board has recharacterized the claims pertaining to service connection for PTSD and manic depressive disorder as a single claim for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Similarly, the claim pertaining to service connection for hearing loss has been recharacterized as one for an ear disorder.  See id.  These changes are reflected on the title page.

In an August 1997 rating decision, the RO denied service connection for a rib fracture, pneumonia, a right knee disorder, and PTSD.  This determination is final and may not be reopened without new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002).  In a May 2000 rating decision, the RO declined to reopen the previously denied claims of service connection for pneumonia and a right knee disorder, and denied service connection for a right shoulder disorder, ear damage, nerve damage, and manic depression.  The May 2000 decision is also final.  Id.

In a July 2007 rating decision, the RO implicitly considered the claims of service connection for PTSD, right knee and shoulder disorders, back, depressive and manic depressive disorders, nerve damage, hearing loss, a rib fracture, and pneumonia, as reopened.  Notwithstanding the RO's actions, the Board must conduct its own independent review of the evidence to determine whether new and material evidence has been submitted to reopen the prior final decisions.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

With regard to the previously denied claim of service connection for pneumonia, relevant service department records were received and associated with the claims file since August 1997 rating decision.  Accordingly, VA will reconsider this claim without regard to the finality of that decision.  38 C.F.R. § 3.156(c) (2016).

In a November 2012 decision, the Board remanded the appeal to, inter alia,  schedule the Veteran for a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a May 2017 videoconference hearing before a Veterans Law Judge (VLJ).  See April 2017 notice letter.  He failed to appear at the hearing and informed VA that he had been unable to attend because a recent eye injury had prevented him from being able to drive to the hearing.  See May 2017 VA Form 27-0820, Report of General Information.  He requested that the hearing be rescheduled.  Id.  Given the Veteran's explanation for his failure to appear, the Board finds that good cause has been shown.  38 C.F.R. § 20.702(d).  Accordingly, a new hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at a local VA office.  The Veteran must be provided written notice of the hearing in accordance with 38 C.F.R. § 20.704(b), and a copy of the notice should be associated with the claims folder.  If the notice is returned as undeliverable, then the Veteran's current address should be confirmed and the notice resent.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


